ITEMID: 001-87219
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF PEAK v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1956 and lives in Balatonakarattya.
1. The proceedings concerning the applicant’s patent rights
5. On 26 October 1995 the applicant brought an action before the Budapest Regional Court against the Military Engineering Institute and six individuals. He sought to have it established that the defendants had violated his patent rights in that they had utilised without licence one of his inventions when creating a military defence tool for armoured vehicles. The applicant was represented by his patent agent.
6. On 17 April 1997 the Regional Court dismissed the applicant’s claim. In May 1997, the applicant had his patent cancelled, being of the view that it followed from the decision of the Regional Court that it could only be reviewed if he first abandoned his patent protecting the invention. Subsequently, he appealed against the Regional Court’s decision, maintaining that the defendants had used his invention without licence.
7. On 6 January 1999 the appellate bench of the Supreme Court quashed the first-instance decision and remitted the case to the Regional Court.
8. In the resumed proceedings the defendants filed a preparatory paper with the Regional Court on 9 November 1999.
9. On 7 April 2000 the Regional Court, establishing that the defendants’ invention had been based on a different technical solution than that of the applicant and, that, therefore, the former had not illegally used the latter’s invention, again dismissed the action. The applicant appealed.
10. In 2003 the appellate bench of the Supreme Court appointed a technical expert, the Expert Committee of the Hungarian Patent Office, which submitted its opinion to the court on 2 February 2004. On 8 March 2004 the applicant submitted a counter-opinion prepared by other experts.
11. The appellate bench of the Supreme Court upheld the first-instance decision on 31 March 2004. The courts relied on documentary evidence, the opinion of the technical expert and the parties’ testimony. The applicant lodged a petition for review with the Supreme Court.
12. On 15 October 2004 the review bench of the Supreme Court declared the applicant’s petition inadmissible, without examining the merits, since it was incompatible ratione materiae with the relevant provisions of the Code of Civil Procedure.
13. In April 2004 the applicant lodged a criminal complaint with the Budapest Prosecutor’s Office, alleging that the documents submitted by the defendants during the proceedings had been forged. On 18 April 2005, after a remittal, the Prosecutor’s Office terminated the investigation in the absence of any crime, which decision was upheld by the Chief Prosecutor’s Office in June 2005.
2. Civil proceedings against the Budapest Regional Court
14. In 2004 the applicant brought an official liability action against the Budapest Regional Court before the Pest County Regional Court, alleging that the Budapest Regional Court’s wrong decision had forced him to abandon his patent rights in 1997.
15. On 10 October 2005 the Pest County Regional Court dismissed the applicant’s claim. It found that the applicant had erred in accepting a non-final decision ─ against which he appealed ─ as a binding legal opinion and, therefore, the Budapest Regional Court was not responsible for his alleged loss. The applicant appealed.
16. On 13 April 2006 the Budapest Court of Appeal upheld the first-instance decision. The applicant lodged a petition for review with the Supreme Court. On 9 November 2006 the Supreme Court dismissed the applicant’s petition. The courts relied on documentary evidence and the parties’ testimony.
VIOLATED_ARTICLES: 6
